1

2

3

4

5                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEVADA
6

7
      UNITED STATES OF AMERICA,         )                  3:73-cv-00127-MMD-WGC
8                                       )
             Plaintiff,                 )
9                                       )                  ORDER GRANTING
      WALKER RIVER PAIUTE TRIBE,        )                  MOTION FOR WITHDRAWAL AS
10
                                        )                  COUNSEL
11
             Plaintiff-Intervenor,      )                  (CHRISTINA BATJER, MARYBEL
                                        )                  BATJER, AND CAMERON M.
12                   v.                 )                  BATJER FAMILY TRUST)
                                        )
13    WALKER RIVER IRRIGATION DISTRICT, )
      a corporation, et al.,            )
14
                                        )
15
             Defendants.                )
                                        )
16
            On September 3, 2019, Gordon H. DePaoli, Dale Ferguson and Domenico R. DePaoli
17
     of Woodburn and Wedge, attorneys of record for Christina Batjer, Marybel Batjer, and
18

19   Cameron M. Batjer Family Trust, moved this Court to withdraw as counsel for Christina Batjer,

20   Marybel Batjer, and Cameron M. Batjer Family Trust in the above-entitled matter.

21          THEREFORE, THE COURT ORDERS that the Motion for Withdrawal as Counsel
22
     (ECF No. 2573) is hereby GRANTED, and Christina Batjer, Marybel Batjer, and Cameron
23
     M. Batjer Family Trust shall be listed each as an “Unrepresented Party” and added by the Clerk
24
     of the Court to the electronic service list to receive service via email to grostcat@gmail.com.
25
            Dated: September 4, 2019
26

27

28
                                                   United States Magistrate Judge
